Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 have been examined.

Claim Interpretation - 35 USC § 101
2.	Claims 1-16 are directed towards the abstract idea of isogeny-based computations (i.e. mathematical calculations). The additional claim element of “implementing a Co-Z algorithm” to “compute a compressed Z value” integrates the abstract idea into a practical application because it improves the functioning of the computer by reducing the memory footprint of the isogeny arithmetic computation.
	Since the claims recite additional elements that integrate the abstract idea into a practical application, claims 1-16 are directed towards eligible subject matter under 35 USC 101.

Allowable Subject Matter
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 10, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
utilizing a Co-Z algorithm, having chained computations that include a plurality of sequentially occurring pivot points, the plurality of sequentially occurring pivot points including the at least one computer processor operably configured to implement the Co-Z algorithm to perform a computation generating a compressed Z value that is operably configured to be stored within one of the at least two temporary registers for computing 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Garcia Morchon et al. (U.S. Patent Application Publication 2020/0014534) teaches isogeny maps for elliptic curve key establishment (note paragraph [0093]) which may have compressed point in the computation (note paragraph [0120]).

	F. Aranha (U.S. Patent Application Publication 2019/0158284) teaches reduced operations in elliptical curve cryptography (note paragraph [0067]).

	de Quehen et al. (U.S. Patent 10,218,494) teaches reduced representations of integers in isogeny-based cryptography (note Fig. 3).

	Satpathy et al. (U.S. Patent Application Publication 2019/0004770) teaches elliptical curve cryptography with Montgomery multiplication storage reduction (note paragraphs [0050]-[0052]).



	Jao et al. (U.S. Patent Application Publication 2005/0094806) teaches isogenies in elliptical curve cryptography (note paragraph [0024]).

	Koziel et al. (“Post-Quantum Cryptography on FPGA Based on
Isogenies on Elliptic Curves”) teaches optimization in isogeny computation in SIDH which ensures P, Q and Q-P have a Z-coordinate of 1 (note D. Optimizations to the SIDH Scheme).

	Koziel et al. (“A High-Performance and Scalable Hardware
Architecture for Isogeny-Based Cryptography”) teaches isogeny computation that only computes each of the leaves (note 4.4 Scheduling Isogeny Computations and Evaluations).

	Faz-Hernandez et al. (“A Faster Software Implementation of the
Supersingular Isogeny Diffie-Hellman Key Exchange Protocol”) teaches a variable-point multiplication in computing P + [k]Q for SIDH calculation (note 3.2 Applying the New Algorithm to the SIDH Protocol).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.